Appeal by the State from a judgment of the Court of Claims for $25,000 to the infant claimant for damages suffered when a bob sled tipped over and threw her upon the frozen surface of the sled run, and $5,000 to the father for care and medical attention. The infant claimant also appeals from the judgment on the ground of inadequacy. The finding of negligence and lack of contributory negligence is sustained, and there is no arguable controversy on those issues. The extent of the injuries suffered by the infant are such that we believe the judgment was inadequate and that it should be increased to the sum of $40,000. Judgment of Lewis L. Cunningham against the State of New York, affirmed. Judgment of Thelma Cunningham, an infant, by H. Maud Cunningham, her guardian ad litem, against the State of New York modified by increasing the judgment for $25,000 to $40,000 damages and, as so modified, affirmed. Claimant’s attorneys are allowed one bill of costs. The court reverses the finding of fact contained in the portion of the decision captioned Conclusions of Law whereby the damages of the infant are found to be $25,000. The court makes the finding that the infant claimant suffered damages to the extent of $40,000 and that she is entitled to a judgment against the State of New York for the sum of $40,000. Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ., concur.